t c summary opinion united_states tax_court jackson m browning petitioner v commissioner of internal revenue respondent docket no 7312-10s filed date jackson m browning pro_se tamara l kotzker and robert a varra for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year at issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction a child_tax_credit and a dependent_care_credit for his son for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and accompanying exhibits are incorporated herein by this reference petitioner’s son h b was born in petitioner and h b ’s mother dane gallardo never married and were living separately throughout permanent orders issued by the district_court adams county colorado state court following a hearing held on date adjudicated petitioner the natural father of h b granted him hours of regular parenting time per week and additional parenting time on specified holidays and ordered him to pay monthly continued court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2pursuant to rule a we refer to minor children by their initials child_support to ms gallardo petitioner and ms gallardo had split the custody of h b evenly before date and strictly abided by the custody provisions of the permanent orders thereafter thus ms gallardo had custody of h b for the greater portion of the permanent orders required petitioner and ms gallardo to alternate claiming the tax dependency_exemption for h b they granted petitioner the right to claim the exemption for and succeeding odd-numbered years and ms gallardo the right to claim the exemption for and succeeding even-numbered years petitioner was not entitled to claim h b as a dependent for a given year unless he had paid all court-ordered child_support for that year the permanent orders were signed by ms gallardo’s attorney indicating they were approved as to form but not by ms gallardo personally petitioner timely filed his federal_income_tax return for therein he claimed with respect to h b a dependency_exemption deduction of dollar_figure a dollar_figure child_tax_credit and a dollar_figure dependent_care_credit petitioner did not submit a form_8332 release of claim to exemption for child of divorced or separated parents with his return nor did he ask ms gallardo to execute such a form before filing his return on date respondent timely issued to petitioner a notice_of_deficiency wherein he disallowed the dependency_exemption deduction child_tax_credit and dependent_care_credit claimed by petitioner for with respect to h b and determined a dollar_figure deficiency in early petitioner asked ms gallardo to execute a form_8332 for by letter to petitioner dated date ms gallardo’s attorney took the position that ms gallardo was not obligated to execute a form_8332 for because petitioner had not paid all the child_support required by the permanent orders in an effort to compel ms gallardo to execute the form petitioner sought a 3as discussed infra form_8332 is the document by which a parent entitled to a dependency_exemption by virtue inter alia of having custody of a child for the greater portion of a calendar_year the custodial_parent can release his or her claim to a dependency_exemption to the other parent the noncustodial_parent see sec_152 sec_1_152-4 income_tax regs 4we note that the amount of the credits disallowed on the face of the notice_of_deficiency dollar_figure exceeds the determined deficiency dollar_figure a form_4549 income_tax examination changes accompanying the notice_of_deficiency credits petitioner with reporting dollar_figure of total_tax due on his return however the copy of petitioner’s return stipulated by the parties reports total_tax due of dollar_figure a schedule of adjustments attached to the notice_of_deficiency indicates that the dollar_figure discrepancy likely resulted from respondent’s treating petitioner as having claimed a dependent_care_credit of dollar_figure rather than the dollar_figure shown on the return remedial contempt order from the state court that would direct ms gallardo to execute a form_8332 for with respect to the dependency_exemption claim for h b action on petitioner’s request for a remedial contempt order was pending at the time of trial in this case after the trial in this case on the day set by the state court for the hearing on remedial contempt ms gallardo executed a form_8332 on which she agreed not to claim an exemption with respect to h b for the form on which ms gallardo’s signature is dated date was received into evidence pursuant to the parties’ stipulation discussion i dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 an individual who meets the four requirements in sec_152 a - d with respect to a taxpayer is a qualifying_child of that taxpayer the pertinent factor in this case is the residence requirement to be a qualifying_child the individual must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_152 h b did not reside with petitioner for more than one-half of accordingly h b was not petitioner’s qualifying_child under sec_152 for that year an individual who meets the four requirements in sec_152 a - d with respect to the taxpayer is a qualifying_relative the two pertinent requirements here are that the taxpayer must provide over one-half of the individual’s support for the taxable_year and the individual must not be a qualifying_child of the taxpayer or any other taxpayer for the taxable_year sec_152 and d petitioner did not prove that he provided over one-half of h b ’s support in he also failed to establish that h b was not the qualifying_child of another taxpayer for eg ms gallardo accordingly h b was not petitioner’s qualifying_relative under sec_152 however sec_152 provides a special rule for parents who are seperated divorced or living apart for the last six months of the calendar_year under which a child can be treated as the qualifying_child or qualifying_relative of the noncustodial parent5 notwithstanding the residence requirement of sec_152 or the support requirement of sec_152 under sec_5because ms gallardo had custody of h b for the greater portion of she was the custodial_parent and petitioner was the noncustodial_parent for that year see supra note e and a and b a child that receives over one-half of his support during the calendar_year from his parents and is in the custody of one or both of his parents for more than one-half of the calendar_year shall be treated as the qualifying_child of the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the internal_revenue_service irs issued form_8332 to standardize the written declaration required by sec_152 see nixon v commissioner tcmemo_2011_249 the temporary_regulation applicable for a taxable_year beginning in required that a noncustodial_parent claiming a dependency_exemption under sec_152 attach to his or her return either a completed 6we are satisfied on the basis of petitioner’s testimony and the terms of the permanent orders that h b received over one-half of his support from and resided for more than one-half of the calendar_year with his parents during respondent does not contend otherwise 7form requires the name of the child the signature of the custodial_parent confirming his or her consent not to claim an exemption for the child the year s for which the claim is being released the date of the custodial parent’s signature the custodial parent’s social_security_number and the name and social_security_number of the noncustodial_parent see 114_tc_184 form_8332 or a document conforming to the substance of form_8332 sec_1 4t a q a-3 temporary income_tax regs fed reg date before its amendment in sec_152 allowed a noncustodial_parent to claim a child as a dependent if he or she provided a threshold_amount of support for the child during the taxable_year and the custodial_parent failed to clearly establish that he or she provided more support than the noncustodial_parent see deficit_reduction_act_of_1984 pub_l_no sec_423 stat pincite h_r rept no part pincite u s c c a n h_r conf rept no pincite 1984_3_cb_1 the former rule often presented difficult problems of proof and substantiation and caused the irs to become involved in disputes between parents over levels of 8the state court permanent orders are not a valid substitute for a form_8332 in this case because they do not bear ms gallardo’s signature but only her attorney’s approving the documents as to form see miller v commissioner t c pincite 9the temporary_regulation was replaced by a permanent regulation effective for taxable years beginning after date t d 2008_2_cb_323 see also sec_1_152-4 income_tax regs the permanent regulation similarly requires a noncustodial_parent claiming a dependency_exemption to attach a completed form_8332 or conforming document to his or her return however under the permanent regulation a written declaration not on a form_8332 must be a document executed for the sole purpose of serving as a written declaration under sec_1_152-4 income_tax regs support h_r rept no part supra pincite9 u s c c a n pincite0 congress amended sec_152 to provide the exemption to the custodial_parent without regard to the parents’ relative support unless the custodial_parent expressly waives his or her right to the exemption in writing thereby providing a bright-line_rule which did not require irs involvement in support disputes id pincite u s c c a n pincite see also armstrong v commissioner t c ___ ___ slip op pincite date consistent with congressional intent we have required strict adherence to sec_152 and the applicable regulations see 114_tc_184 sec_152 provides that a noncustodial_parent may claim the dependency_exemption for a child if the noncustodial_parent attaches the custodial parent’s signed written waiver in a form prescribed by regulations to his or her return for the taxable_year we have concluded in a number of cases that a noncustodial_parent who fails to attach a form_8332 to his or her return as filed is ineligible to claim the dependency_exemption see santana v commissioner tcmemo_2012_49 espinoza v commissioner tcmemo_2011_108 chamberlain v commissioner tcmemo_2007_178 brissett v commissioner tcmemo_2003_310 paulson v commissioner tcmemo_1996_560 presley v commissioner tcmemo_1996_553 here petitioner did not obtain a signed form_8332 from ms gallardo until date after she had already claimed the dependency_exemption for h b and the period of limitations for her taxable_year had almost certainly closeddollar_figure thus allowing petitioner the deduction at this juncture would result in the dependency_exemption for h b having been deducted twice for for the foregoing reasons we conclude that petitioner has not satisfied the requirements of sec_152 and is therefore not entitled to claim a dependency_exemption for h b for ii child_tax_credit sec_24 allows a credit for each qualifying_child of a taxpayer a qualifying_child for this purpose is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 since we have determined above that h b was not petitioner’s qualifying_child for within the meaning of sec_152 even as augmented by the special rule_of section 10in contrast the document signed by the custodial_parent in armstrong v commissioner t c ___ ___ slip op pincite date existed at the time the noncustodial_parent filed his return but was not submitted with the return 11respondent contends that the period of limitations for ms gallardo’s taxable_year has closed and that she claimed a dependency_exemption for h b for that year petitioner has not disputed the foregoing e it follows that petitioner is not entitled to a child_tax_credit for h b for dollar_figure see himes v commissioner tcmemo_2010_97 iii dependent_care_credit sec_21 allows a credit to taxpayers with respect to whom there are one or more qualifying individuals equal to a percentage of the employment-related_expenses paid_by the taxpayer during the taxable_year for purposes of sec_21 a qualifying_individual includes a dependent as defined in sec_152 who has not attained age sec_21 generally employment-related_expenses include expenses for household services and care of a qualifying_individual incurred to enable the taxpayer to be gainfully_employed sec_21 because we have determined that h b was not petitioner’s dependent under sec_152 for even taking into account the special rule_of sec_152 for parents living apart petitioner is not entitled to a credit under sec_21 moreover even if h b had qualified as petitioner’s dependent under the special 12while the cross-reference in sec_24 to sec_152 does not expressly incorporate the special rule_of sec_152 the legislative_history shows that congress intended such an incorporation see h_r conf rept no pincite- u s c c a n staff of j comm on taxation general explanation of tax legislation enacted in the 108th congress pincite j comm print rule_of sec_152 the dependent_care_credit is available only to the custodial_parent in these circumstances see sec_21 iv conclusion while the result with respect to the dependency_exemption and child_tax_credit may seem harsh in this case given that petitioner was entitled under the terms of the state court’s permanent orders to have ms gallardo provide to him a form_8332 on a timely basis her failure to do so cannot be remedied in this proceeding we are a court of limited jurisdiction generally lacking equitable powers and must apply the federal tax statutes and regulations as written as previously discussed sec_152 was intended by congress to preclude the irs and the federal courts from becoming embroiled in disputes between parents over child_support issues and the like petitioner’s remedy if any for ms gallardo’s failure to comply with the permanent orders by providing him with a timely executed form_8332 lies with the state court accordingly we sustain the deficiency respondent determined in petitioner’s income_tax to reflect the foregoing decision will be entered for respondent
